                                                                                                             JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          ED CV 19-11 PA (SPx)                                          Date    January 7, 2019
 Title             James Shelton, et al. v. Ford Motor Company, et al.



 Present: The                    PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
 Honorable
         Kamilla Sali-Suleyman                             Not Reported                           N/A
                 Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                 None
 Proceedings:                 IN CHAMBERS - COURT ORDER

      The Court is in receipt of a Notice of Removal filed by defendant Ford Motor Company
(“Ford”). In the Notice of Removal, Ford asserts that this Court has jurisdiction over the action
brought against it and Karhay LLC d/b/a Lake Elsinore Ford (“Lake Elsinore Ford”) by plaintiffs
James Shelton and Deborah Shelton (“Plaintiffs”) based on the Court’s diversity jurisdiction.
See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, defendants must prove that
there is complete diversity of citizenship between the parties and that the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the
places they reside with the intent to remain or to which they intend to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). “A person residing in a given state is
not necessarily domiciled there, and thus is not necessarily a citizen of that state.” Id. For the
purposes of diversity jurisdiction, a corporation is a citizen of any state where it is incorporated
and of the state where it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 4
                                                                                                   JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV 19-11 PA (SPx)                                      Date   January 7, 2019
 Title          James Shelton, et al. v. Ford Motor Company, et al.

Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC
is the citizenship of its members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d
894, 899 (9th Cir. 2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its
owners/members are citizens.”); Marseilles Hydro Power, LLC v. Marseilles Land & Water Co.,
299 F.3d 643, 652 (7th Cir. 2002) (“[T]he relevant citizenship [of an LLC] for diversity purposes
is that of the members, not of the company . . . .”).

        According to the Notice of Removal, “Ford is, and was at the time Plaintiffs commenced
this action, a corporation organized under the laws of the State of Delaware with its principal
place of business in Michigan.” (Notice of Removal ¶ 22.) The Notice of Removal alleges that
“Plaintiffs are, and were at the time of filing of the Complaint, citizens and residents of
California. (Compl. ¶ 3).” (Notice of Removal ¶ 21.) The Notice of Removal further alleges
that Lake Elsinore Ford “is the business name for Harhay LLC, a California Limited Liability
Company.” (Notice of Removal ¶ 23.) Ford seeks to have the Court ignore the fact that
Plaintiffs and Lake Elsinore Ford are both citizens of California, and that complete diversity
between the parties is lacking, based on Ford’s contention “that Plaintiffs fraudulently joined
Lake Elsinore Ford in this products liability and fraud case for no reason other than to defect
diversity jurisdiction and prevent removal of the action to federal court.” (Notice of Removal ¶
23.) According to the Notice of Removal:

                 24.    Here, Plaintiffs have sued all defendants for everything except
                 “Fraud in the Performance of Warranty Contract” which is against
                 Ford only – which demonstrates, that this is truly a products liability
                 and fraud case against Ford. Ford believes Plaintiffs have no
                 intention of prosecuting these claims against Lake Elsinore Ford.
                 Indeed, a review of the Complaint’s allegations regarding Lake
                 Elsinore Ford are bare-boned, non-specific allegations. (Compl.,
                 generally.)

                 25.    Accordingly, it is evident these claims were only brought to
                 defeat the claim of diversity and removal to Federal Court. Indeed,
                 Ford’s counsel’s vast litigation experience in opposing automotive
                 product liability cases (and in particular matters filed by Mr.
                 Mikhov’s firm), has been that individual Ford dealerships have not
                 been regularly sued. (Hugret Declaration, ¶ 7.) Because Plaintiffs’
                 joinder of Lake Elsinore Ford is fraudulent, this Court has the
                 jurisdiction to accept this matter, as absent Lake Elsinore Ford.
                 Accordingly, complete diversity exists for purposes of 28 U.S.C.
                 §1332 jurisdiction.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                            Page 2 of 4
                                                                                                JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV 19-11 PA (SPx)                                   Date   January 7, 2019
 Title          James Shelton, et al. v. Ford Motor Company, et al.


(Notice of Removal ¶¶ 24-24.)

       The Ninth Circuit has recognized an exception to the complete diversity requirement
where a non-diverse defendant has been “fraudulently joined.” Morris v. Princess Cruises, Inc.,
236 F.3d 1061, 1067 (9th Cir. 2001). If a plaintiff “fails to state a cause of action against a
resident defendant, and the failure is obvious according to the settled rules of the state, the
joinder of the resident defendant is fraudulent.” McCabe v. Gen. Foods Corp., 811 F.2d 1336,
1339 (9th Cir. 1987). If the Court finds that the joinder of a non-diverse defendant is fraudulent,
that defendant’s presence in the lawsuit is ignored for the purposes of determining diversity.
See, e.g., Morris, 236 F.3d at 1067.

        “There is a presumption against finding fraudulent joinder, and defendants who assert that
plaintiff has fraudulently joined a party carry a heavy burden of persuasion.” Plute v. Roadway
Package Sys., Inc., 141 F. Supp. 2d 1005, 1008 (N.D. Cal. 2001). A claim of fraudulent joinder
should be denied if there is any possibility that the plaintiff may prevail on the cause of action
against the in-state defendant. See id. at 1008, 1012. “The standard is not whether plaintiffs will
actually or even probably prevail on the merits, but whether there is a possibility that they may
do so.” Lieberman v. Meshkin, Mazandarani, No. C-96-3344 SI, 1996 WL 732506, at *3 (N.D.
Cal. Dec. 11, 1996); see also Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d 804, 807 (N.D.
Cal. 1998) (“[T]he defendant must demonstrate that there is no possibility that the plaintiff will
be able to establish a cause of action in State court against the alleged sham defendant.”). “In
determining whether a defendant was joined fraudulently, the court must resolve ‘all disputed
questions of fact and all ambiguities in the controlling state law in favor of the non-removing
party.” Plute, 141 F. Supp. 2d at 1008 (quoting Dodson v. Spiliada, 951 F.2d 40, 42-43 (5th Cir.
1992)). A court should remand a case “unless the defendant shows that the plaintiff ‘would not
be afforded leave to amend his complaint to cure [the] purported deficiency.’” Padilla v. AT&T
Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009) (quoting Burris v. AT&T Wireless, Inc.,
No. C 06-02904 JSW, 2006 WL 2038040, at *2 (N.D. Cal. July 19, 2006)).

        At least on this record, this Court cannot conclude that Lake Elsinore Ford is fraudulently
joined. Ford has not met its burden to foreclose “any possibility” that Plaintiffs may prevail on
their claims against Lake Elsinore Ford. Nor can the Court conclude on this record that
Plaintiffs would not, at a minimum, be afforded leave to amend their Complaint to augment their
allegations against Lake Elsinore Ford should those allegations be found insufficient. Ford’s
counsel’s “vast litigation experience” does not allow the Court to ignore the fact that Plaintiffs
have included claims against a non-diverse defendant that fall far short of the legal standard for
fraudulent joinder. Ford has therefore failed to meet its burden to have this Court ignore the
citizenship of Lake Elsinore Ford, and the Court accordingly concludes that Ford has not
established that the complete diversity of the parties or this Court’s subject matter jurisdiction.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                          Page 3 of 4
                                                                                               JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV 19-11 PA (SPx)                                  Date   January 7, 2019
 Title          James Shelton, et al. v. Ford Motor Company, et al.


       For all of the foregoing reasons, Ford has failed to meet its burden to demonstrate the
Court’s diversity jurisdiction. Accordingly, the Court remands this action to Riverside Superior
Court, Case No. RIC 1826492. See 28 U.S.C. § 1447(c).

          IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                        Page 4 of 4
